Ok, DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 44, 47, 50, 52, 53, 55, 56, and 63 is/are rejected under 35 U.S.C. 102a1 as being anticipated by German Patent No. 9,107,138 to Bulthaup (“Bulthaup”).
As to claim 44, Bulthaup teaches a container apparatus comprising: a mounting means (fastening plate 8); a lid (lid 3) connected to the mounting means by a connecting means (hanging device 9); and a frame (pull-out 2) slideably connected to the mounting means (Fig. 4), the frame adapted to support a waste container (trash cans 7), wherein the frame is slideable between a first frame position (Fig. 1), wherein an open end of the waste container is 
As to claim 47, Bulthaup teaches the container apparatus of claim 44, wherein the connecting means (hanging device 9) is rotatably connected to a side wall of the mounting means (fastening plate 8).
As to claim 50, Bulthaup teaches the container apparatus of claim 44, wherein the lid is releasably connectable to the connecting means such that lifting the lid and moving the lid in the first direction disconnects the lid from the connecting means (Bulthaup, pg. 6, ¶ 0026). 
As to claim 52, Bulthaup teaches a lid moving means for use with a container apparatus, the container apparatus comprising: a mounting means (fastening plate 8); a lid (lid 3) connected to the mounting means by a connecting means (hanging device 9); and a frame (pull-out 2) slideably connected to the 

As to claim 55, Bulthaup teaches the lid moving means of claim 52, wherein the actuation means is biased towards the second actuation means position (Bulthaup, ¶ 0020).
As to claim 56, Bulthaup teaches the lid moving means of claim 52, wherein movement of the actuation means between the first actuation means position and the second actuation means position causes movement of the lid engaging means along a first axis between a first lid engaging means position and a second lid engaging means position (Fig. 4), wherein the lid engaging means is moveable to a third lid engaging means position which is offset from the first axis (Fig. 5).
As to claim 63, Bulthaup teaches a kit of parts for a container apparatus comprising: a lid moving means according to claim 52; a lid (lid 3); and a connecting means (hanging means 9) adapted to connect the lid to a mounting means such that, in use, the lid is moveable between a first lid position (Fig. 1) and a second lid position (Fig. 4) which is above the first lid position and is offset laterally from the first lid position.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 45, 46, 48, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulthaup in view of U.S. Patent No. 7,607,444 B2 to Gunnerson et al. (Gunnerson”).
As to claim 45, Bulthaup teaches the container apparatus of claim 44, but does not teach wherein the connecting means comprise at least two arms which are rotatably connected to the mounting means.
Gunnerson teaches wherein the connecting means (linking member 90) comprise at least two arms (first segment 108 and second segment 109) which are rotatably connected to the mounting means (Fig. 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for the linking member of Gunnerson with the mounting means of Bulthaup to seal the waste container (Gunnerson abstract).

Gunnerson teaches wherein the connecting means (linking member 90) is rotatably connected to an upper wall of the mounting means (support frame 73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for the linking member of Gunnerson with the mounting means of Bulthaup to seal the waste container (Gunnerson abstract).
As to claim 48, Bulthaup teaches the container apparatus of claim 44, but does not teach wherein the connecting means comprises at least a first arm and a second arm, wherein the first arm is spaced apart from the second arm in the first direction.
Gunnerson teaches wherein the connecting means comprises at least a first arm (linking member 90) and a second arm (linking member 92), wherein the first arm is spaced apart from the second arm in the first direction (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for the linking members of Gunnerson with the mounting means of Bulthaup to seal the waste container (Gunnerson abstract).
As to claim 49, Bulthaup teaches the container apparatus of claim 48, wherein the arms and the lid form at least one parallelogram linkage (Gunnerson, Fig. 4).

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulthaup in view of French Patent No. 2,477,510 to Loh GMBH Hailo Werk (“Werk”).
As to claim 54, Bulthaup teaches the lid moving means of claim 53, wherein the transmission means comprises a transmission member having a first end engaged with the abutment member and a second end engaged with the actuation means, the transmission member connected to the base by a rotatable connection provided intermediate the first and second ends.
Werk teaches wherein the transmission means comprises a transmission member having a first end (arm 24) engaged with the abutment member and a second end (arm 23) engaged with the actuation means, the transmission member connected to the base by a rotatable connection (pivot 21) provided intermediate the first and second ends.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for the arms of Werk to be attached to the lid of Bulthaup to simplify the pivoting mounting of the cover and the container (Werk, pg. 4, ¶ 0001).
Allowable Subject Matter
Claims 58-62 are allowed.
None of the prior art of record is seen to disclose or suggest the limitation of claim 58 that wherein the actuation means is moveable to a third actuation means position wherein, when in the third actuation means position, a distance which the lid engaging means protrudes from the plane of the first surface of the housing is less than 
Claims 51 and 57 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8,201,570 B2 to Froelicher teaches a cover assembly for sealing a dishwasher drawer.
U.S. Patent No. 5,634,702 to Fistonich teaches a hands free waste container having a closed cover that automatically opens when the container is moved outside its cabinet enclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.L.P/Examiner, Art Unit 3733                

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733